Citation Nr: 0615682	
Decision Date: 05/31/06    Archive Date: 06/06/06

DOCKET NO.  04-20 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from May 1970 to January 1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claim, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The evidence of record establishes that the veteran 
engaged in combat with the enemy, and the claimed stressor 
events are related to that combat and consistent with the 
circumstances, conditions, or hardships of his service.

3.  The medical evidence of record shows that the veteran is 
not currently diagnosed with post-traumatic stress disorder.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated during active service.  38 U.S.C.A. §§ 1110, 
1154(b), 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159, 3.303, 3.304(d), (f) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2005).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

In regard to VA's enhanced duty to notify under the VCAA, the 
Board notes that in correspondence dated in June 2003, the RO 
advised the veteran of VA's duties under the VCAA and the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to the claim, including which 
portion of the information and evidence necessary to 
substantiate the claim was to be provided by the veteran and 
which portion VA would attempt to obtain on behalf of the 
veteran.  Quartuccio, 16 Vet. App. at 187.  The June 2003 
VCAA notice advised the veteran of what the evidence must 
show to establish entitlement to service-connected 
compensation benefits.  

The Board acknowledges that the June 2003 VCAA notice 
contained no specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claim or something to the effect that the veteran give VA 
everything he had that pertained to his claim.  38 C.F.R. 
§ 3.159(b)(1) (2005).  A complying notice, however, need not 
necessarily use the exact language of the regulation so long 
as that notice properly conveys to a claimant the essence of 
the regulation.  The RO asked the veteran for all the 
information and evidence necessary to substantiate his 
claim-that is, evidence of the type that should be 
considered by VA in assessing his claim.  A generalized 
request for any other evidence pertaining to the claim would 
have been superfluous and unlikely to lead to the submission 
of additional pertinent evidence.  Therefore, it can be 
concluded, based on the particular facts and circumstances of 
the case, the omission of the request for "any evidence in 
the claimant's possession that pertains to the claim" in the 
notice did not harm the veteran, and it would be legally 
proper to render a decision in the case without further 
notice under the regulation. 

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) handed down Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim.  In the instant appeal, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  While the notice 
provided to the veteran in June 2003 was not given prior to 
the first AOJ adjudication of the claim, the case was 
considered again in December 2003 on a de novo basis by a 
Decision Review Officer, and the Statement of the Case (SOC) 
was provided to the veteran and he was given a further 
opportunity to respond.  Also, the Board notes that the notice 
was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Therefore, notwithstanding Pelegrini, to 
decide the claim would not be prejudicial error to the 
veteran.  

Also during the course of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the instant appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (providing that where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In this regard, as the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

In further regard to VA's duty to notify, the Board notes 
that in addition to the December 2003 SOC, the RO also 
provided the veteran with a copy of the May 2003 rating 
decision, both of which included a discussion of the facts of 
the claim, notification of the basis of the decision, and a 
summary of the evidence used to reach the decision.  The 
December 2003 SOC provided the veteran with notice of all the 
laws and regulations pertinent to his claim, including the 
law and implementing regulations of the VCAA.  The Board 
concludes that there is no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  Quartuccio, 16 Vet. App. at 187.  

In regard to VA's duty to assist, the Board notes that the RO 
obtained VA treatment records identified by the veteran.  The 
RO also afforded the veteran a VA examination in April 2003 
for an evaluation for post-traumatic stress disorder (PTSD).  
The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Accordingly, the Board will 
proceed with appellate review.     

The veteran contends that he should be service-connected for 
PTSD because he currently has PTSD as a result of exposure to 
in-service stressors, including the engagement in search and 
rescue operations and destroy operations as well as  
exposure to mortar fire, artillery fire, and rocket-propelled 
grenades.

VA regulation 38 C.F.R. § 3.304(f) (2005) sets forth the 
three elements required to establish service connection for 
PTSD.  For service connection to be awarded for PTSD, the 
record must show:  (1) a current medical diagnosis of PTSD in 
accordance with 38 C.F.R. § 4.125(a) (2005); (2) combat 
status or credible supporting evidence that the claimed in-
service stressor actually occurred; and (3) medical evidence 
of a causal nexus between diagnosed PTSD and the claimed in-
service stressor.

With regard to the second criterion, the veteran's DD Form 
214 shows that he was awarded the Combat Infantryman Badge.  
Thus, the evidence establishes that the veteran engaged in 
combat with the enemy, and the claimed stressor events are 
related to that combat and consistent with the circumstances, 
conditions, or hardships of his service.  Consequently, the 
veteran's lay testimony alone establishes the occurrence of 
the claimed in-service stressors.  

With regard to the first criterion, records from St. Luke's 
Medical Center show that the veteran was hospitalized for an 
unrelated matter in May 2002, during which time he reported a 
past medical history of "[p]ossible post traumatic stress 
disorder."  VA treatment records show that the veteran 
initially presented in a VA facility in May 2002 for the 
purpose of being evaluated for placement in substance abuse 
treatment.  At that time, the veteran reported that he 
believed that he might have PTSD stemming from the Vietnam 
War.  The mental health intake assessment shows D.V., RN 
noted assessments of alcohol dependence and rule out PTSD.  

The April 2003 VA examination report shows that after an 
interview with the veteran, a review of his claims file, and 
a review of his records in the VA hospital computerized 
record system, Dr. T.C. reported that the veteran met the 
DSM-IV [American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders] diagnostic criteria 
for alcohol dependence and potentially a substance induced 
mood disorder.  Dr. T.C. noted that while the veteran did 
exhibit symptoms of hyperaroused state and some mood 
lability, he did not meet the DSM-IV diagnostic criteria for 
PTSD.  Dr. T.C. reasoned that the veteran denied having 
flashbacks and nightmares.  Also, he described feeling 
relatively normal when he returned from service, and he was 
able to integrate back into civilian life without any 
difficulty. 

VA treatment records also include a May 2003 record that 
showed that the veteran presented in a clinic for an 
unrelated matter during which time he reported a past medical 
history for PTSD.  No mental evaluation was conducted.  The 
examiner noted several assessments that included PTSD and 
referred the veteran for a psychiatric evaluation.  A June 
2003 record shows that the veteran underwent the psychiatric 
evaluation.  Dr. K.H. provided diagnoses of delusional 
disorder, intermittent explosive disorder, and rule out 
alcohol dependence.  A follow-up June 2003 record shows Dr. 
K.H. provided a revised diagnosis of alcohol dependence 
disorder.   

The foregoing medical evidence shows that the veteran is not 
currently diagnosed with PTSD.  The psychiatric evaluations 
show that the veteran was specifically evaluated for purposes 
of determining whether he met the diagnostic criteria for 
PTSD.  In each instance, it was ultimately determined that he 
did not.  Entitlement to service-connected benefits is 
specifically limited to cases where there is a current 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (providing that in the absence of proof of a present 
disability there can be no valid claim).  As the veteran is 
not currently diagnosed with PTSD, there is no basis upon 
which service connection for PTSD may be established 
notwithstanding the veteran's status as a combat veteran.  
Accordingly, service connection for PTSD is not warranted. 

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt rule is not applicable.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for post-traumatic stress disorder is 
denied. 



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


